EXHIBIT 10.19

 

AMENDMENT TO DPSP/START PLAN

 

Morgan Stanley & Co. Incorporated hereby amends the Morgan Stanley DPSP/START
Plan, as amended (the “DPSP/START Plan”), effective January 1, 2004 except as
otherwise provided below, as follows:

 

1. Section 2 of the DPSP/START Plan shall be amended by inserting the following
new definitions in the appropriate places based on alphabetical ordering:

 

““Business Unit” means Morgan Stanley, in whole or in part, and any subsidiary,
group of subsidiaries, divisions, departments, units, business activity or group
of business activities of Morgan Stanley, as determined by the Company for each
Plan Year.”

 

““Member” means an Eligible Employee who has become a Member in the Plan in
accordance with Section 3(b).”

 

““Plan Administrator” means Morgan Stanley’s Global Director of Human Resources
or his or her delegate.”

 

2. The definition of the terms “Administrative Committee” and “Committee” in
Section 2 of the DPSP/START Plan shall be deleted in its entirety, and such
terms shall be deleted and replaced with the term “Plan Administrator” each
place they appear in the Plan, other than in Sections 8, 16 and 17 of the Plan.

 

3. The definition of “Base Salary” in Section 2 of the DPSP/START Plan shall be
deleted in its entirety.

 

4. The definition of “Earnings” in Section 2 of the DPSP/START Plan shall be
amended to read as follows:

 

““Earnings” means base salary, cash bonuses, commissions, overtime and other
cash compensation paid by a Participating Company to a Participant for services
rendered as an Eligible Employee. Earnings also include any salary reduction
amounts elected by a Participant pursuant to an arrangement maintained by any
member of the Affiliated Group under Code section 401(k), 125 or 132(f)(4).
Earnings exclude, without limitation: (i) earnings paid for any period prior to
the date an Employee becomes an Eligible Employee or during a period the
Employee is not an Eligible Employee, (ii) non-cash compensation, (iii) imputed
income, (iv) cash payments made to or on behalf of a Participant for an
employment-related expense or in the nature of an allowance, such as medical or
expense reimbursements, cost of living, relocation or transition allowances, tax
equalization or gross-up payments and employee referrals, (v) amounts payable



--------------------------------------------------------------------------------

under continued service bonus agreements (generally payable by the fourth
anniversary of hire), and (vi) amounts paid after the last day of the month in
which a Participant’s employment with the Affiliated Group terminates. In
addition, with respect to deferred (other than under Code section 401(k)) or
executive compensation, Earnings (w) will not include any such amount when
awarded, contributed or deferred, (x) will not include periodic distributions of
earnings or dividend equivalents, such as dividend equivalent payments under the
Morgan Stanley Equity Incentive Compensation Plan, (y) will not include amounts
that are paid in settlement of an award or deferral, except to the extent that
they met the definition of Earnings applicable to the Participant under this
Plan for periods prior to January 1, 2004, and (z) will not include any payment
or deferral in respect of a carried interest plan or a profits participation
plan maintained by Morgan Stanley Real Estate Funds.

 

“If any person should receive Earnings during the same payroll period from a
Participating Company and also from a Foreign Subsidiary, and if such person is
considered an Eligible MS Employee pursuant to the third sentence of the
definition of that term, the aggregate amount so received shall be treated as
his or her Earnings.

 

“For Plan Years beginning on or after January 1, 2002, the annual Earnings of
each Participant taken into account under the Plan, including in determining the
Pre-Tax and After-Tax Contributions a Participant may elect to contribute, shall
not exceed the $200,000 compensation limit under Code section 401(a)(17), as
adjusted for cost-of-living increases in accordance with Code section
401(a)(17)(B). Effective January 1, 2004, the annual Earnings taken into account
in determining allocations of Firm Contributions to an eligible Member under
Section 6 of the Plan for any given Plan Year shall not exceed $100,000.”

 

5. The definition of “Eligible Employee” in Section 2 of the DPSP/START Plan
shall be amended by deleting clause (a) in such definition and replacing it with
the following:

 

“(a) a leased employee of any Participating Company (including without
limitation a Leased Employee), an independent contractor or a consultant;”

 

6. The definition of “Eligible Employee” in Section 2 of the DPSP/START Plan
shall be further amended by adding the following paragraph at the end thereof:

 

“Notwithstanding the foregoing, the term “Eligible Employee” shall not include
any Employee coded and paid as an hourly employee who is first hired by or first
transferred to a Participating Company on or after July 1, 2004 and who is not a
Credit Services Employee.”

 

7. The definitions of “Entry Date” and “Part-time Employee” in Section 2 of the
DPSP/START Plan shall be amended to by deleting the phrase “more than 20 hours
per week” in each place it appears in such definitions and replacing it with the
phrase “20 or more hours per week.”



--------------------------------------------------------------------------------

8. The definition of “Firm Contribution” in Section 2 of the DPSP/START Plan
shall be amended to read as follows:

 

““Firm Contribution” means a contribution made to the Plan pursuant to Section
6(a).”

 

9. The definition of “MS Member” in Section 2 of the DPSP/START Plan shall be
deleted in its entirety.

 

10. The definition of “Retirement” in Section 2 of the DPSP/START Plan shall be
amended to read as follows:

 

““Retirement” means termination of a Participant’s employment with a
Participating Company and all members of the Affiliated Group on or after the
date he or she has both attained age 55 and completed five years of service
under the qualified defined benefit plan of the Company or Affiliated Group
member covering such Participant.”

 

11. The definition of “Service” in Section 2 of the DPSP/START Plan shall be
amended to read as follows:

 

““Service” means Service as defined in Section 4(d).”

 

12. The definition of the term “Termination of Employment” in Section 2 of the
DPSP/START Plan shall be deleted in its entirety.

 

13. The definition of “Total and Permanent Disability” in Section 2 of the
DPSP/START Plan shall be amended to read as follows:

 

““Total and Permanent Disability” (or “Totally and Permanently Disabled”) means
a medically determinable physical or mental impairment which is reasonably
expected to last for a continuous period of not less than 12 months or to result
in death. A Participant shall be considered to be Totally and Permanently
Disabled upon his or her termination of employment immediately after qualifying
for and receiving short-term disability benefits under a plan of his or her
employer.”

 

14. Sections 3(a) and 3(b) of the DPSP/START Plan shall be deleted in their
entirety and replaced with the following:

 

“(a) Commencement of Participation.



--------------------------------------------------------------------------------

“(i) Each Eligible Employee who is a Participant in the Plan on December 31,
2003 shall continue as a Participant on January 1, 2004.

 

“(ii) Any other Full-time Employee or Part-time Employee who is regularly
scheduled to work 20 or more hours per week may elect to become a Participant on
any Entry Date coincident with or following his or her Employment Commencement
Date. Any Part-time Employee who is not regularly scheduled to work 20 or more
hours per week may elect to become a Participant as of the first Entry Date
following the date on or after January 1, 2004 on which he or she has completed
one Year of Service. Notwithstanding the foregoing, any Part-time Employee not
regularly scheduled to work 20 or more hours per week whose Employment
Commencement Date precedes January 1, 2004, and who has not become a Participant
prior to January 1, 2004, may elect to become a Participant as of January 1,
2004.

 

“(iii) If a Participant who severs employment is an Eligible Employee at the
time of such severance and such Participant is later rehired as an Eligible
Employee, he or she may elect to resume participation immediately upon such
rehire or upon any Entry Date thereafter, regardless of the employee status into
which he or she has been rehired.

 

“(b) Commencement of Membership for Eligible Employees.

 

“(i) Each Eligible Employee who is a Member in the Plan on December 31, 2003
shall continue as a Member on January 1, 2004.

 

“(ii) Any other Full-time Employee or Part-time Employee who is regularly
scheduled to work 20 or more hours per week shall become a Member on the Entry
Date coincident with or next following his or her Employment Commencement Date.
Any Part-time Employee who is not regularly scheduled to work 20 or more hours
per week shall become Member as of the first Entry Date on or after January 1,
2004 following his or her completion of one Year of Service. Notwithstanding the
foregoing, any Full-time Employee or Part-time Employee whose Employment
Commencement Date precedes January 1, 2004, and who has not become a Member
prior to January 1, 2004, shall become a Member as of January 1, 2004.

 

“(iii) A Member who becomes ineligible to receive Firm Contributions due to
termination of employment in accordance with Section 6(c) shall again become
eligible to receive Firm Contributions, subject to Section 6, on the first day
he or she resumes employment with a Participating Company.”



--------------------------------------------------------------------------------

15. Section 4 of the DPSP/START Plan shall be amended by adding the following
paragraph after the introductory paragraph in such Section:

 

“Notwithstanding anything in the foregoing to the contrary, the service of all
Employees hired on or after January 1, 2004 shall be determined under the rules
set forth in Sections 4(a) through 4(c).”

 

16. The definition of “Hour of Service” in Section 4(a) of the DPSP/START Plan
shall be amended to read as follows:

 

““Hour of Service” means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Company or for any member of the
Affiliated Group.”

 

17. The definition of “Year of Service” in Section 4(a) of the DPSP/START Plan
shall be amended to read as follows:

 

““Year of Service” means a Period or Periods of Service, whether or not
consecutive, equal to 12 months.”

 

18. Section 4(c) of the DPSP/START Plan shall be amended to read as follows:

 

“(c) Aggregation of Periods of Service. An Employee will receive credit for
Periods of Service of less than 12 consecutive months, by aggregating all
non-successive Periods of Service and all Periods of Service which are
fractional years or which do not constitute a whole 1-year Period of Service,
whether or not consecutive. Fractional periods of a year are expressed in terms
of days, on the basis that a day of service is credited if an Employee completes
an Hour of Service during such day, and on the basis that 365 days of service
equals a 1-year Period of Service.”

 

19. The first paragraph in Section 4(d) of the DPSP/START Plan shall be deleted
and replaced with the following:

 

“The service of an Employee hired by a Participating Company listed on Appendix
B prior to January 1, 2004 shall be determined using the definitions set forth
in this Section 4(d) and, to the extent applicable, the additional service rules
set forth in Appendix B. The service of an Employee hired on or after January 1,
2004 shall be determined under the rules set forth in Sections 4(a) through 4(c)
above.”

 

20. Section 4(d)(iii) of the DPSP/START Plan shall be amended by adding the
following paragraph (4) at the end thereof:

 

“(4) Period of Service for eligibility and vesting purposes shall include such
periods as the Committee determines are required to be taken into account in
order to comply with Code section 414(n)(4).”



--------------------------------------------------------------------------------

21. The definition of “Year of Service” in Section 4(d)(v) of the DPSP/START
Plan shall be amended to read as follows:

 

“(v) “Year of Service” means a Period of Service of one year.”

 

22. Section 6 of the DPSP/START Plan shall be amended by deleting Sections 6(a)
through 6(c) in their entirety and replacing them with the following:

 

“(a) Amount of Firm Contributions. Before the end of each Plan Year, each
Business Unit shall determine whether a Firm Contribution shall be made for such
Plan Year on behalf of the eligible Members employed in such Business Unit, and,
if a Firm Contribution shall be made, the amount of such contribution. For this
purpose, a Member shall be eligible to receive an allocation of Firm
Contributions for a Plan Year only if (i) the Member’s base salary, bonus and
commissions for the Plan Year (prior to any salary reduction amounts or
deferrals) are less than $200,000 and (ii) the Member (A) is employed in such
Business Unit on December 31 of such Plan Year (including any Member on an
Authorized Absence) or (B) was employed in such Business Unit immediately prior
to his or her termination of employment due to death, Total and Permanent
Disability, Retirement or Release during such Plan Year.

 

“(b) Allocation of Firm Contributions Among Members. The Firm Contribution with
respect to each Business Unit for each Plan Year shall be allocated among all
eligible Members (in accordance with Section 6(a)). An eligible Member’s share
of the Firm Contribution for a Plan Year shall be that amount which bears the
same relationship to such Firm Contribution as the Earnings (up to $100,000)
received during such Plan Year by such eligible Member bears to the aggregate of
the Earnings (up to $100,000 per eligible Member) received during such Plan Year
by all eligible Members entitled to share in such Firm Contribution
(disregarding for this purpose the Earnings of Members not entitled to share in
such Firm Contribution pursuant to Section 6(a)). Any amount so allocable to a
Member who has died shall be paid to the persons designated pursuant to Section
11(e).

 

“(c) Ineligible Members. No portion of the Firm Contribution with respect to a
Business Unit for any Plan Year shall be allocated to any Member who is not an
eligible Member in accordance with Section 6(a).”

 

23. The third sentence in Section 7(b) of the DPSP/START Plan shall be amended
by replacing the words “an IIG Participant’s” with “a Participant’s.”

 

24. Sections 10 of the DPSP/START Plan shall be amended by deleting Sections
10(a) and 10(b) in their entirety and replacing them with the following:

 

“(a) Amount of Benefit. A Participant’s Plan Benefit shall be the vested
interest of the Participant in his or her Accounts. A Participant shall have a
fully vested interest in his or her Accounts at all times, except as otherwise
provided below.



--------------------------------------------------------------------------------

“(i) Vesting in Firm Contributions. Amounts attributable to Firm Contributions
made pursuant to Section 6 on behalf of a Participant hired by a Participating
Company on or after January 1, 2004 or an IIG Participant shall vest in
accordance with the following vesting schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

 

Less than 3

   0 %

3 or more

   100 %

 

“Notwithstanding the foregoing, a Participant shall have a fully vested interest
in amounts attributable to Firm Contributions if the Participant reaches age 65
(or any later age) and has completed at least three years of service while
employed by a Participating Company or member of the Affiliated Group, or as
required under Code section 411(a), or if the Participant terminates employment
as a result of Retirement, death, Total and Permanent Disability or Release.

 

“(ii) Vesting in ESOP Diversification Transfers. Amounts attributable to a
Participant’s ESOP Diversification Transfers shall continue to be subject to the
vesting schedule applicable to the transferred amounts under the terms of the
ESOP. In general, Participants in the ESOP are eligible to receive matching
allocations and profit sharing allocations on the terms and conditions set forth
therein, which vest as follows:

 

“(1) Participants hired on or after January 1, 2004 vest in their ESOP accounts
in accordance with the vesting schedule set forth above in Section 10(a)(i).

 

“(2) MS Participants hired before January 1, 2004 are immediately fully vested
in their ESOP accounts.

 

“(3) IIG Participants hired before January 1, 2004 vest in their ESOP accounts
in accordance with vesting provisions that generally mirror the provisions set
forth in Supplement E to this Plan (including the provisions providing for
accelerating vesting if an IIG Participant reaches age 65 while employed by a
Participating Company or Affiliated Group member, or if the IIG Participant
terminates employment as a result of death, Total and Permanent Disability,
Retirement or Release), provided that the portion of an IIG Participant’s ESOP
account attributable to matching allocations with respect to Plan Years
beginning on or after January 1, 2002 and profit sharing allocations vests no
later than provided under the vesting schedule set forth above in Section
10(a)(i).



--------------------------------------------------------------------------------

“(4) Notwithstanding the foregoing, a Participant in the ESOP shall fully vest
in any cash dividends on Morgan Stanley Stock with respect to which the
Participant is offered an election under Section 5.04 of the ESOP (i.e., as to
whether the dividends will be distributed or reinvested in Morgan Stanley
Stock), without regard to whether the Participant is vested in the Morgan
Stanley Stock with respect to which such dividends are paid.

 

“For purposes of this Section 10(a)(ii), a Year of Service under the ESOP has
the same meaning as that term under Section 4(a) of this Plan. The terms Total
and Permanent Disability, Retirement and Release under the ESOP have the same
meanings as those terms under Section 2 of this Plan.

 

“(iii) Vesting in Matching Contributions. Any amounts attributable to Matching
Contributions made on behalf of an IIG Participant and not transferred from the
START Plan to the ESOP in 2001 as described in Supplement G to this Plan, shall
vest in accordance with the rules previously applicable under the START Plan and
now set forth in Supplement E to this Plan.

 

“(b) Forfeitures. (i) Any non-vested amounts attributable to a Participant’s
Firm Contributions, ESOP Diversification Transfers or Matching Contributions
shall be forfeited as of the end of the month in which such Participant’s
termination of employment occurs. Notwithstanding the foregoing, if a
Participant who terminates employment shall subsequently be credited with one
Year of Service before incurring five consecutive One Year Breaks, the amount so
forfeited shall be restored to such Participant’s Accounts without adjustment
for income, gains or losses; provided that such restoration shall be made from
forfeitures arising in the Plan Year in which the restoration occurs and, to the
extent necessary, from a special Company contribution which shall be made for
that purpose. The foregoing forfeiture provisions shall only apply to the extent
permitted by applicable law.

 

“(ii) Any forfeitures remaining after restoration payments are made may be
applied to pay Plan expenses, make Firm Contributions to Participants’ Accounts
pursuant to Section 6, or as otherwise determined by the Plan Administrator. At
the discretion of the Plan Administrator, forfeitures from amounts attributable
to ESOP Diversification Transfers also may be transferred back to the ESOP.”

 

25. Section 12(b) of the DPSP/START Plan shall be amended by deleting the word
“IIG” in Section 12(b)(v), deleting Section 12(b)(vi), and redesignating current
Section 12(b)(vii) as Section 12(b)(vi).



--------------------------------------------------------------------------------

26. Section 14 of the DPSP/START Plan shall be deleted in its entirety and
replaced with the following:

 

“SECTION 14. FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION

 

“(a) General.

 

“(i) The general administration of the Plan shall be placed in the Plan
Administrator.

 

“(ii) The Plan Administrator shall be a “named fiduciary” with respect to the
Plan, as such term is defined in ERISA section 402(a).

 

“(iii) The Plan Administrator shall be the Plan’s “administrator,” as such term
is defined in ERISA section 3(16).

 

“(iv) The Committee established in accordance with Section 16 shall be the
“named fiduciary,” as defined under ERISA section 402(a), that, subject to
Section 16(c), shall have the authority to act with respect to any claim for
benefits under the Plan.

 

“(v) The Hearing Panel established in accordance with Section 17 shall be the
“named fiduciary,” as defined under ERISA section 402(a), that shall have the
authority to act with respect to any appeal from the denial of a claim for
benefits under the Plan.

 

“(vi) The Plan Administrator, Committee, Hearing Panel and each other person who
has Fiduciary Responsibilities with respect to the Plan shall be bonded if and
as required by ERISA.

 

“(b) Procedure and Performance of Duties; Delegation.

 

“(i) The Plan Administrator may employ such agents, counsel, accountants or
other persons (who also may be employed by a Participating Company or Affiliated
Group member) as the Plan Administrator may consider necessary or advisable to
properly carry out the administration of the Plan.

 

“(ii) The Plan Administrator may delegate its Fiduciary Responsibilities to any
other person as the Plan Administrator in its sole discretion shall decide. Upon
a delegation of Fiduciary Responsibilities, the person or persons to whom such
Fiduciary Responsibilities are delegated shall be solely responsible for the
performance of such Fiduciary Responsibilities, except as provided by law, and
all references in the Plan to the Plan Administrator shall be deemed to be
references to such person. The Plan Administrator shall perform its delegation
functions in the same manner as it performs all of its other Fiduciary
Responsibilities pursuant to Section 14(b)(iii) below.

 

“(iii) The Plan Administrator shall perform only its Fiduciary Responsibilities
as provided in the Plan except those Fiduciary Responsibilities



--------------------------------------------------------------------------------

which are delegated pursuant to Section 14(b)(ii) above, if any, and except
those Fiduciary Responsibilities which are to be performed by the Trustee
pursuant to the Trust Agreement.

 

“(c) General Powers of Plan Administrator. The Plan Administrator shall have the
power and the duty to take all actions and to make all decisions necessary or
proper to carry out its responsibilities under the Plan. Subject to Sections 16
and 17, the Plan Administrator shall have the exclusive right to determine any
question arising under or in connection with the administration of the Plan,
including, but not limited to, the authority to interpret the Plan, to remedy
ambiguities, inconsistencies or omissions arising under or in connection with
the Plan, to direct disbursements by the Trustee and to exercise the other
rights and powers specified herein.

 

“(d) Rules and Regulations. Subject to the limitations set forth in the Plan,
the Plan Administrator may from time to time establish such uniform and
nondiscriminatory rules and regulations as it may deem appropriate or necessary
for the transaction of business and for the administration of the Plan.

 

“(e) Conversion of Amounts of Earnings. The Plan Administrator shall have full
and final authority with respect to Earnings paid in a foreign currency to
convert such Earnings into currency of the United States, in such manner as the
Plan Administrator may from time to time determine, for purposes of the Plan.

 

“(f) Indemnification. To the fullest extent permitted by law, the Company will
indemnify and save harmless the Plan Administrator, each member of the Committee
established in accordance with Section 16, each member of the Hearing Panel
established in accordance with Section 17, and each other person to whom
Fiduciary Responsibilities are delegated under the terms of the Plan against any
cost or expense (including attorneys’ fees) or liability (including any sum paid
in settlement of a claim with the approval of the Company) arising out of any
act or omission to act as Plan Administrator, member of the Committee, member of
the Hearing Panel or delegate, except (i) in the case of willful misconduct or
lack of good faith or (ii) with respect to any person who is not an employee,
officer, advisory director or director of the Company or a member of the
Affiliated Group. This Section 14(h) shall not supersede any separate agreement
or contract between the Company or a member of the Affiliated Group or the Plan
and any person to whom Fiduciary Responsibilities are delegated.

 

“(g) Quorum. A majority of the members of the Committee or Hearing Panel or any
delegate of either of them at the time in office shall constitute a quorum for
the transaction of business. All resolutions or other actions taken by the
Committee or Hearing Panel or by such delegate, as the case may be, at any
meeting shall be by the vote of a majority of those present at any such meeting.



--------------------------------------------------------------------------------

“(h) Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Committee or the Hearing Panel or by any delegate of either of
them may be taken without a meeting if a written consent thereto is signed by
all members of the Committee or Hearing Panel or by such delegate, as the case
may be, and such written Consent is filed with the records of the proceedings of
the Committee or Hearing Panel or of such delegate, as the case may be.

 

“(i) Meeting by Telephone Conference. Members of the Committee, the Hearing
Panel or any delegate of either of them may participate in a meeting of the
Committee, Hearing Panel or such delegate, as the case may be, by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in a
meeting pursuant to this Section shall constitute presence in person at such
meeting.”

 

27. Section 16(a) of the DPSP/START Plan shall be amended to read as follows:

 

“(a) Claims. Sections 16 and 17 shall provide the exclusive rules relating to
claims for benefits under the Plan.

 

“The Board of Directors shall appoint a claims committee (referred to herein as
the “Committee”), which shall consist of two or more individuals who may (but
need not) be employees of the Company. The Committee shall be the named
fiduciary that shall have the authority to act with respect to any claim for
benefits under the Plan. The Committee may adopt such rules and procedures,
consistent with ERISA and the Plan, as it deems necessary or appropriate in
carrying out its responsibilities under this Section 16. The Committee may
delegate some or all of its rights, privileges and duties to such person(s) as
it may choose; to the extent of such a delegation all references in this Section
to the Committee shall be deemed to be references to such person(s).

 

“The Committee in its capacity as named fiduciary with respect to claims for
benefits shall have the discretionary right to interpret the Plan, including
those provisions governing eligibility and benefits, and to determine any
questions arising under or in connection with claims for benefits under the
Plan, including without limitation, the authority to make factual
determinations. The Committee shall have full authority to determine the
entitlement, rights or eligibility of employees, participants and/or any other
persons, and the amount of benefits, if any, due under the Plan. The Committee
shall also have the right and authority to remedy ambiguities, inconsistencies
or omissions, arising under or in connection with claims for benefits under the
Plan. The construction and interpretations of the Plan and the determinations of
the Committee hereunder shall be final and binding on all persons, other than
the Hearing Panel established in accordance with Section 17 hereof.



--------------------------------------------------------------------------------

“All claims for benefits shall be submitted to the Committee at such address as
the Committee shall designate from time to time. Claims for benefits must be in
writing on the form prescribed by the Committee and must be signed by the person
or persons indicated on such form.”

 

28. Section 16(c) of the DPSP/START Plan shall be amended to read as follows:

 

“(c) Small Claims. Any claim to be determined by the Committee may be determined
by Morgan Stanley’s Global Director of Human Resources, or his delegate, if the
Global Director of Human Resources (or such delegate) determines that the amount
involved is $10,000 or less. In any case where the Global Director of Human
Resources (or delegate) determines a claim, the provisions of Sections 16 and 17
shall apply to the Global Director of Human Resources (or delegate) in the same
manner as would be applicable to the Committee. The Global Director of Human
Resources has delegated his authority under this provision to the Director of
Benefits.”

 

29. Section 17(e) of the DPSP/START Plan shall be amended to read as follows:

 

“(e) Authority of Hearing Panel. The Hearing Panel in its capacity as named
fiduciary shall have the discretionary right to interpret the Plan, including
those provisions governing eligibility and benefits, and to determine any
questions arising under or in connection with the administration of the Plan,
including without limitation, the authority to make factual determinations. The
Hearing Panel shall have full authority to determine the entitlement, rights or
eligibility of employees, participants and/or any other persons, and the amount
of benefits, if any, due under the Plan. The Hearing Panel shall also have the
right and authority to remedy ambiguities, inconsistencies or omissions, arising
under or in connection with the Plan. The construction and interpretations of
the Plan and the determinations of the Hearing Panel hereunder shall be final
and binding on all persons.”

 

30. The following new subsection (g) is added at the end of Section 20 of the
DPSP/START Plan:

 

“(g) Costs of Legal Action. If a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, including in connection
with a Participant’s or other person’s death or divorce, the cost to the Plan,
Trustee, Participating Companies, Plan Administrator, Committee or Hearing Panel
or any member thereof of bringing, prosecuting or defending the action shall be
charged to the extent permitted by law to the sums, if any, which were involved
in the action or were payable to the person concerned.”



--------------------------------------------------------------------------------

31. The first sentence of Section 1(3) in Supplement A to the DPSP/START Plan
shall be amended to read as follows:

 

“Notwithstanding any provision of Section 10 of the Plan to the contrary, if a
Participant (other than a Participant who did not complete any Period of Service
after the Plan became a Top-Heavy Plan) terminates employment with the
Affiliated Group while the Plan is a Top-Heavy Plan, and after such Participant
has completed three or more Years of Service, such Participant shall be 100%
vested in his or her Accounts.”

 

32. The first sentence of Section 1(4) in Supplement A to the DPSP/START Plan
shall be amended to read as follows:

 

“If the Plan is a Top-Heavy Plan at any time and thereafter ceases to be a
Top-Heavy Plan, each Participant who is credited with three or more Years of
Service as of December 31 of the last Plan Year in which the Plan is a Top-Heavy
Plan shall thereafter continue to be 100% vested in his or her Accounts.”

 

33. Appendix B to the DPSP/START Plan shall be amended by adding Morgan Stanley
Management Services, Inc. to the list of Participating Companies, effective May
1, 2003.

 

34. Appendix B to the DPSP/START Plan shall be amended by adding Morgan Stanley
Real Estate Advisor, Inc. to the list of Participating Companies, effective
November 20, 2003.

 

35. Appendix B to the DPSP/START Plan shall be further amended, effective
November 20, 2003, by adding the following paragraph to the end thereof:

 

“Lend Lease. With respect to any individual who becomes an Employee in
connection with a transfer of assets to the Company or an affiliate pursuant to
an agreement between Morgan Stanley Realty Incorporated, et al., and Lend Lease
Corporation Limited (“Lend Lease”) on or after November 20, 2003 and who was,
immediately prior to becoming an Employee, an employee of Lend Lease, the term
“Service” shall include such individual’s service with Lend Lease for purposes
of determining (i) such Employee’s eligibility for participation and membership
in the Plan pursuant to Section 3 of the Plan and (ii) the vested percentage of
such Employee’s Plan Benefit pursuant to Section 10 of the Plan; provided,
however, that each such Employee shall only be credited with the lesser of his
actual period of service with Lend Lease or five years for purposes of this
sentence. An Hour of Service as defined in Section 4(d) of the Plan shall
include each hour for which a former employee of Lend Lease was paid, or
entitled to payment, for the performance of services for Lend Lease.”

 

36. Supplement B to the DPSP/START Plan shall be amended by deleting current
Section 3(a) in its entirety and re-lettering Sections 3(b) through 3(f)
accordingly.



--------------------------------------------------------------------------------

* * * * * * * * *

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 24th day of December, 2003.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/ KAREN JAMESLEY

--------------------------------------------------------------------------------